IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              December 10, 2008
                               No. 08-30264
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

VINCENT MCDANIEL

                                         Defendant-Appellant


                Appeal from the United States District Court
                   for the Western District of Louisiana
                        USDC No. 5:05-CR-50119-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
     On appeal from the denial of the district court’s sua sponte motion to
modify Vincent McDaniel’s sentence, the Federal Public Defender appointed to
represent McDaniel has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). McDaniel has filed
a response.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 08-30264

     Our independent review of the record, counsel’s brief, and McDaniel’s
response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2